Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Note in Figure 5 the reference numeral 5 should be changed to 7 as per the specification on page 7, line 26.  The reference numeral 5 has been used in Figures 1-4 to identify a cavity.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not show nor suggest a wear-resistant tile having first holes extending downward from an upper portion of a tile body, second holes and a reference hole extending upward with the holes having a chamfer at their ends and there is a transverse cavity with the first holes the second holes and the reference hole integrally connected to form a hollow cavity which is filled with rubber and an edge of the tile body has a chamfer of greater than 0.02mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/23/2021